CULPEPPER, Judge.
This is a workmen’s compensation case. While working as a common laborer on May 8, 1968, plaintiff sustained a fracture of the right tibia and fibula near the ankle. The sole issue is whether plaintiff was disabled beyond March 3, 1970, the date on which workmen’s compensation payments were terminated. From an adverse judgment the plaintiff appealed.
We have reviewed the record and conclude the evidence fully supports the district judge’s finding of fact that plaintiff was not disabled beyond March 3, 1970. Under these facts, the judgment is correct.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.